Title: To George Washington from William Stephens Smith, 8 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s Ferry 8th Feby 1783
                        
                        Inclosed I have the honor of forwarding to your Excellency the papers of the 3d 4th &5th instant The
                            Enemy are anxiously expecting the arrival of a Cutter from Europe, said to be on her way—on the 6th 60 Guineas were laid to
                            30, at the Coffee House in favour of a peace upon her arrival. I am Your Excellency most Obedt Ser.
                        
                            W.S. Smith Lt Colo.
                        
                    